Citation Nr: 0626046	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-07 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
chronic otitis media.

2.  Entitlement to a compensable rating for perforation of 
the tympanic membrane, bilaterally.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from January 1957 to 
July 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 decision of a Department of Veterans 
Affairs (VA), Regional Office (RO).  The RO granted service 
connection for bilateral hearing loss and for perforation of 
the tympanic membrane, assigning each disability a 0 percent, 
or noncompensable evaluation, effective July 18, 2000.  The 
RO also granted service connection for chronic otitis media, 
assigning a 10 percent evaluation for that disability, also 
effective July 18, 2000.  

Since this appeal stems from an original grant of service 
connection, the issue is whether the veteran is entitled to 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (appeals from original awards are not construed as 
claims for increased ratings).

A hearing was held at the RO in June 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  


The issues of the propriety of initial ratings assigned for 
chronic otitis media and for bilateral tympanic membrane 
perforation are addressed in the decision that follows.  By 
contrast, the issue of the propriety of the initial rating 
assigned for bilateral hearing loss is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic otitis media, producing suppuration, resulted in 
perforated tympanic membranes; following tympanoplasties, the 
ears have been clear of infection or drainage.  

2.  Perforation of the tympanic membrane, bilaterally has 
been treated surgically by tympanoplasties.  


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for chronic 
otitis media have not been satisfied.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321(b), and § 4.87, Diagnostic 
Code 6200 (2005).  

2.  Criteria for a compensable rating for perforation of the 
tympanic membrane, bilaterally, have not been satisfied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b), and 
§ 4.87, Diagnostic Code 6211 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2004 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in October 2001.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
October 2004, which was after the RO's October 2001 decision 
denying a rating higher than 10 percent for chronic otitis 
media or a rating higher than 0 percent for perforation of 
the tympanic membrane, bilaterally.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified records from non-VA medical sources that must be 
obtained.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for chronic 
otitis media and perforation of the tympanic membrane, 
bilaterally, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson, at 125-26.

Under 38 C.F.R. § 4.87, Diagnostic Code 6200, chronic, 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination), during suppuration or with aural polyps, 
warrants a 10 percent rating.

Note:  Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, separately.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6211, perforation of 
the tympanic membrane warrants a 0 percent rating.  

Analysis

Service medical records disclose that the veteran developed 
otitis media.  It was determined that, in turn, infection 
from otitis media resulted in bilateral perforation of the 
ear drums, or tympanic membranes.  

At the July 1961 discharge physical examination, it was noted 
that the veteran had bilateral perforation of the tympanic 
membrane.  In March 1961, he had undergone a bilateral 
tympanoplasty.  It was stated that the procedure had been 
unsuccessful as to the left ear, while the right ear drum was 
healed at present.  The assessment was history of suppurative 
otitis media, no infection at the present time.  

At a VA examination of the ears in August 2001, it was 
reported that a tympanoplasty of the right ear in service had 
healed well, while the left ear tympanoplasty had not healed, 
producing persistent perforation with chronic otitis media 
with drainage.  Clinical inspection of the right ear revealed 
a well-healed graft.  In the left ear, there was a large, 
kidney-shaped central perforation with red, erythematous and 
granulomatous promontory mucosa, with greenish, yellow 
drainage.  The diagnosis was perforation of the left tympanic 
membrane with chronic otitis media.  

The veteran underwent a left middle ear tympanoplasty at a VA 
medical facility on September 5, 2001.  A follow-up treatment 
entry, dated September 20, 2001, indicates no subjective 
complaints of ear drainage.  On physical examination, the new 
left ear tympanoplasty was intact.  It appeared somewhat 
retracted in the anterior-inferior quadrant.  Some thick, 
whitish mucoid-appearing material was seen in the canal.  
This was suctioned clear.  No other abnormalities were 
detected.  This VA post-operative treatment note is the most 
recent pertinent medical record associated with the claims 
file.

At the veteran's June 2005 personal hearing, he testified 
that he still had a perforation of the left tympanic 
membrane, despite surgery in 2001.  At the same, he 
acknowledged that he had not experienced drainage from the 
ear since the surgery.  At the hearing, the veteran's 
representative urged application of the provisions of 
38 C.F.R. § 3.321(b).

The medical evidence shows that a perforation of the right 
tympanic membrane was successfully repaired, in 1961, while 
the veteran was in military service.  There is no objective 
evidence of any post-service recurrences of infection or 
drainage from otitis media involving the right ear.  

A repair of the left tympanic membrane during service was 
unsuccessful, and the veteran apparently experienced 
continued problems with infection of the left ear, 
necessitating a second left tympanoplasty in 2001.  The most 
recent clinical data show that the left tympanic membrane 
repair was successful in ending drainage or infection from 
the left ear.  Although the veteran reports that he continues 
to have a perforation in his left ear, he denied drainage or 
infection from the ear canal since the 2001 left 
tympanoplasty.  

The veteran is currently in receipt of a 10 percent 
evaluation for chronic otitis media.  The rating assigned 
reflects active infection from chronic otitis media, though 
in the veteran's case, active infection has not involved 
either ear for the past several years.  In any event, this is 
the highest schedular evaluation provided for this disability 
under Diagnostic Code 6200.  The veteran is currently in 
receipt of a noncompensable rating for bilateral perforation 
of the tympanic membrane.  This is the highest schedular 
evaluation provided for this disability under Diagnostic Code 
6211.  No basis is provided for assignment of a higher 
schedular evaluation for either disability.  


Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedular standards and to warrant assignment 
of increased evaluations on an extra-schedular basis.  In 
this regard, the veteran has provided no objective evidence, 
beyond his unsupported assertion, that chronic otitis media 
and/or bilateral perforation of the tympanic membrane have 
resulted in marked interference with employment (i.e., beyond 
that contemplated by the currently assigned percentage 
evaluations).  As well, he has provided no objective evidence 
that these disabilities have necessitated frequent periods of 
hospitalization or that they have otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of such factors, the Board is not required to 
remand this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether a "staged" rating is 
appropriate for the veteran's chronic otitis media or for 
bilateral tympanic membrane perforation.  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question than did the 
RO.  Fenderson, supra.  


For the reasons discussed above, the claims for a rating 
higher than 10 percent for chronic otitis media or for a 
compensable rating for bilateral tympanic membrane 
perforation must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

ORDER

A rating higher than 10 percent for chronic otitis media is 
denied.

A compensable rating for perforation of the tympanic 
membrane, bilaterally, is denied.


REMAND

In testimony at his personal hearing in June 2005, the 
veteran claimed difficulty hearing and described various 
situations that illustrated his reputed decrease in hearing 
acuity.  His representative pointed out that the last VA 
examination of the veteran's hearing acuity was August 2001.  

The Board notes that the veteran was last afforded a VA 
examination of his service-connected bilateral hearing loss 
several years ago, and he claims increased symptomatology 
during the years since.  So he should be reexamined.  See, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  See, too, 38 U.S.C.A. 
§ 5103A(d) (West 2003); Dudnick v. Brown, 10 Vet. App. 79 
(1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiology examination.  The examination 
report should be in compliance with 
guidelines for completing VA compensation 
and pension examinations involving 
hearing loss.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


